Citation Nr: 1827393	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-22 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper extremities as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In June 2016, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In September 2016, the Board remanded the claim for additional development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Board also remanded the claims of entitlement to service connection for diabetes mellitus and peripheral neuropathy of the lower extremities.  A March 2017 rating decision granted those claims.  Thus, the claims are no longer before the Board. 


FINDINGS OF FACT

The evidence is not sufficient to show that the Veteran had a peripheral neuropathy of the upper extremities during the appeal period.  





CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the upper extremities have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Certain disabilities, including peripheral neuropathy (an organic neurological disorder), are presumed to be service connected if manifested to a compensable degree within one year following service. 38 C.F.R. §§ 3.303, 3.307, 3.309.

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran asserts that he has peripheral neuropathy of the bilateral upper extremities due to his service-connected diabetes mellitus.  

The medical evidence of record does not show that the Veteran has had peripheral neuropathy of the upper extremities during the appeal period.  The Veteran's VA and private treatment records consistently show complaints of peripheral neuropathy of the lower extremities but do not show treatment for or signs of peripheral neuropathy of the upper extremities.  In addition, during a November 2016 VA examination the Veteran did not show any symptoms attributable to diabetic neuropathy of the upper extremities.  There was no evidence of pain, paresthesias/dysesthesia, or numbness.  His neurological examinations were normal as to his upper extremities.    

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  The Court has held that this requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (holding that "when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.").

Because the record does not show that the Veteran has manifested a diagnosis of peripheral neuropathy of the upper extremities during the pendency of the claim, the Board finds that entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).





ORDER

Entitlement to service connection for peripheral neuropathy of the upper extremities as secondary to diabetes mellitus is denied. 





____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


